                                                                                                           1/31/2020
                                                   THE CITY OF NEW YORK
    JAMES E. JOHNSON                              LAW DEPARTMENT                                        DANIEL G. SAAVEDRA
    Corporation Counsel                               100 CHURCH STREET                                           Senior Counsel
                                                      NEW YORK, NY 10007                                  phone: (212) 356-0892
                                                                                                             fax: (212) 356-3509
                                                                                                          dsaavedr@law.nyc.gov


                                                                              January 31, 2020
            BY E.C.F.
            Honorable Barbara C. Moses
            United States Magistrate Judge
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                            Re:       Avion Stinson v. City of New York, et al., 18 Civ. 27 (LAK)(BCM)
            Your Honor:
                           I am a Senior Counsel in the Special Federal Litigation Division of the New York
            City Law Department and the attorney assigned to the defense of the above-referenced matter.
            Defendants write in response to the Court’s January 28, 2020 Order to respectfully inform the
            Court that defendants will withdraw their motion for summary judgment, without prejudice, and
            will file an updated motion to address the claims in the Amended Complaint. To that end,
            defendants respectfully purpose the following briefing schedule:

                                  •   Summary Judgment Motion filed by March 6, 2020;
                                  •   Plaintiff’s Opposition filed by April 10, 2020;
                                  •   Reply filed by April 27, 2020.

                            Defendants thank the Court for its attention to this matter.

Application GRANTED. Defendant's motion at Dkt. No. 94 is                     Respectfully submitted,
deemed WITHDRAWN. If plaintiff needs additional time to respond
to the updated motion, she may so request by letter. The Clerk of
Court is respectfully directed to mail a copy of this order to Avion
Stinson. SO ORDERED.                                                          Daniel G. Saavedra
                                                                              Senior Counsel
                                                                              Special Federal Litigation Division
__________________________
Barbara Moses, U.S.M.J.
January 31, 2020

            cc:      Avion Stinson – pro se plaintiff (by first class mail)
                     560 Winthrop Street
                     Brooklyn, NY 11203
